Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
 	This action is in response to the papers filed on January 20, 2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 20, 2021 has been entered. 
Claims 160–171 and 173-180 are currently pending. Claim 172 has been canceled, claim 170, 177 and 178 have been amended and claim 180 has been added by Applicant’ amendment filed on 12/18/2020. Claims 160-169 were previously  withdrawn from consideration by Applicants’ amendment filed on September 16, 2020, as being directed to a non-elected invention. 
Applicants’ election with traverse of Group II , in response to the supplemental restriction requirement filed on July 16, 2020, e.g., claims  170-179, drawn to a genetically modified stem cell or differentiated cell wherein the genetic modification results in expression of a chimeric molecule comprising an extracellular component comprising a tag cassette that is adjacent to a linker sequence and the linker sequence comprises a (GlyxSery)n sequence, wherein n is an integer from 1 to 10, and x and y are independently an integer from 0 to 10 provided that x and y are not both 0, was previously akwnoleged.
Additionally,  Applicants election of the following species was previously akwnoleged:
a) tag cassette sequence species of SEQ ID NO: 1, encompassed by claims 170-179;
b) a linker species of SEQ ID NO: 5, encompassed by claims 170-179; and
c) a spacer region species of an Fc domain and a human IgG4 heavy chain hinge,
170-179. 
Therefore, claims 170-171 and 173-180 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/154,573, filing date April 29, 2015.
Response to arguments
Withdrawn Rejections in response to Applicants’ amendments or arguments
Improper Markush Grouping Rejection
In view of Applicant’s amendment of claim 170 to recite "wherein the tag cassette has an amino acid sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 17", the rejection of claim 170 on the judicially-created basis that it contains an improper Markush grouping of alternatives, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Claim Rejections - 35 USC § 112
In view of Applicant’s amendment of claim 170 and claim 177, the rejection of claims 170-171 and 173-179 under 35 U.S.C. 112(b) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

                              Claim Rejections - 35 USC § 103 	In view of Applicants’ statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in WO2015/095865 ("Riddell") and the claimed invention in the present application, US 15/570,209, were owned by the same Applicant, not later than the effective filing date of the claimed invention, the rejection of Claims 170-179  are rejected under 35 U.S.C. 103(a) as being De Oliveira et al., (2013; Human Gene Therapy 24:824–839) in view of Jensen et al (Immunol Rev 2014; pp. 127-144; of record IDS filed on 10/27/2017),  and Zhu et al.,  (US Pub 2002/0103345; See Score search results for SEQ ID NO5c, Result 5) and furthermore in view of Riddell et al., (US Application 15/106,667; WO 2015095895; filing priority December 20; 2013; Citations are from the National Stage U.S. Pub 2017/0267756. The National Stage is deemed an English language translation of the PCT; See Score search results for SEQ ID NO:17; previously filed; of record IDS filed on 11/19/2018) has been withdrawn.

Remaining objection  in response to Applicants’ amendments or arguments
Claim objection
Claim 170 remains objected to for the following informalities: Applicants election of species: i) a tag cassette sequence species of SEQ ID NO: 1, ii) a linker species of SEQ ID NO: 5 and iii) a spacer region species of an Fc domain and a human IgG4 heavy chain hinge, is noted, however independent claim 170 is only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention.
Response to Applicants’ remarks
At page 7 of the remarks filed on the Remarks filed on December 18, 2020, Applicants essentially argue that  the amendments to claim 170 incorporate the features of claim 172. Because Riddell is not citable art under AIA  35 USC 102(a)(1) or 102( a)(2), Applicant submits that amended generic claim 170 is allowable and requests rejoinder of all species of linkers and spacer regions. Such is not persuasive. 
Note that because the genus claim 170 is not allowable as originally claimed, no other species will be rejoined for search and examination. 
New Grounds of Rejection
                                     Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 170-171 and 173-180 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Oliveira et al., (2013; Human Gene Therapy 24:824–839; of record), Skerra et al., (US Patent 6,103, 493; Date of Patent 6,103, 493; See EP835934-A2; Score search results for us-15-570-209-1.rag. ; result No. 1) and furthermore in view of Zhu et al., (US Pub 2002/0103345; See Score search results for SEQ ID NO5c, Result 5; of record) 

    PNG
    media_image1.png
    179
    393
    media_image1.png
    Greyscale
Regarding claims 170, De Oliveira teaches a hematopoietic stem progenitor cell (HSPC) genetically  modified to express a chimeric molecule. De Oliveira states, “ Chimeric antigen receptors (CARs) against CD19 have been shown to direct T-cells to specifically target B lineage malignant cells in animal models and clinical trials, with efficient tumor cell lysis. However, in some cases, there has been insufficient persistence of effector cells, limiting clinical efficacy. We propose gene transfer to hematopoietic stem/progenitor cells (HSPC) as a novel approach to deliver the CD19-specific CAR, with potential for ensuring persistent production of effector cells of multiple lineages targeting B-lineage malignant cells” (abstract). De Oliveira discloses the first and second generation of CAR (page 825; col. 2), wherein human primary cells are transfected with  lentiviral vectors carrying first and second generations of CD19-specific CAR comprising the signal peptide (leader), the single chain antibody variable light (VL) and heavy (VH) chains joined by a linker, a hinge, the Fc spacer derived from the human Fc receptor, the transmembrane (TM) sequences, and the CD3[Symbol font/0x7A] and 
De Oliveira  does not teach a tag cassette as an extracellular component adjacent to the linker, hinge or Fc. De Oliveira  does not teach that a linker comprises a (GlyxSery)n sequence, including SEQ ID NO: 5 (1 GGGGSGGGGS 10; claim 173; elected species). De Oliveira  does not teach a tag cassette comprising the amino acid sequence set forth in SEQ ID NO:1 (1 WSHPQFEK 8)
The tag cassette  of amino acid SEQ ID NO: 1 encoding a Streptavidin mutants with higher binding affinity for peptide ligands was well known in the art many years before the effective filing date of the claimed invention. Skerra et al., teaches a streptavidin tag cassette of 8 amino acids sharing 100% sequence identity with the tag cassette of SEQ ID NO:1 (see Score search results for SEQ ID NO:1; Result No.1) (col. 3, lines 40-45). Skerra et al., illustrates in Fig. 1, the DNA encoding the core-streptavidin mutant sequence and teaches vectors for its expression (col. 4, lines 28-30). Skerra et al., discloses other peptides such as signal peptides fused to the Streptavidin mutants proteins for expression systems (col. 4, line 30).  Skerra et al., teaches  that recombinant streptavidin mutants can be used to isolate, purify and determine proteins or to determine/recover substances that contain streptavidin-binding groups. Such compounds may also be used to immobilise fusions on microtitre plates, microbeads or sensor chips (col. 1, lines 1-10). In preferred embodiments, the  streptavidin muteins carry at least one label including  radiolabels, fluorescent labels, luminescent labels and chromophore labels as well as substances and enzymes which generate a substrate that can be determined in a 
It would have been prima facie obvious for one of ordinary skill in the art to introduce the nucleic acid encoding the cassette of SEQ ID NO:1 comprising at least one label as taught by Skerra et al., into the nucleic acid encoding the extracellular domain of the chimeric antigen receptor of  De Oliveira to enable rapid isolation and enrichment of CARs expressed in hematopoietic stem/progenitor cells (HSPC) by contacting said HSPCs with a peptide ligand of Streptavidin mutants having greater affinity for this mutant relative to the wt. A skilled artisan would have had a reasonable expectation of success as cell selection and enrichment of specific subpopulations by using Strep-tag, e.g., streptavidin muteins of the present invention in a labelled form, was  known in the art before the filing date of  the time of the invention as evidenced by Skerra et al.,.  The location of a Strep-tag cassette as an extracellular component adjacent to the linker at the 5’ or 3’end of the VL or VH, the hinge or Fc domain of the extracellular domain of CAR would be a matter of experimental design depending on the size/structure of the linker/hinge and/or Fc and effect on the formation, stability and biological activity of the adjacent liker sequences and  antibody variable domains.
Regarding the linker comprises a (GlyxSery)n sequence of claim 173, the generation of fusion proteins comprising the linker peptide of SEQ ID NO: 5 was routine and well known in the art before the effective filing date of the claimed invention. For example,  Zhu et al., ( US Pub 2002/0103345) discloses antigen binding sites comprising Fv regions of any desired specificity that are linked by a peptide linker of 10-30 amino acid residues including the linker peptide identified as SEQ ID NO:19 having 100 % sequence homology to the claimed peptide of SEQ ID NO:5 in claim 173 (paragraphs [0050]-[0051]).

    PNG
    media_image2.png
    494
    917
    media_image2.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to select to modify the linker of De Oliveira  with the linker of SEQ ID NO:5 of Zhu et al.,  as the linker between the VL and VH, the hinge or Fc domain of the extracellular domain of CAR  of De Oliveira  with a reasonable expectation of success. The manipulation of previously identified DNA fragments and cell transformation systems is within the ordinary level of skill in the art of molecular biology.
Regarding claim 171, wherein the genetically modified stem cell comprises two, three, four or five tag cassettes, Skerra et al., discloses that streptavidin muteins is characterized in that it carries at least one label, e.g.,  luminescent groups, enzymes, metals, metal complexes etc. (col. 4, lines 15-22; col. 6, lines 15-21), such that it would have been obvious to modify the chimeric antigen receptor extracellular domain of De Oliveira by attaching to the N- or C-terminus of the desired VL or VH, the hinge or Fc domain at least one a Strep-tag cassette, e.g., e.g., streptavidin muteins in a labelled form, at a site of CAR which is not of major importance for the structure and biochemical function of the CARs genetically modified stem cells or differentiated cells.
the Fc spacer derived from the human Fc receptor, the transmembrane (TM) sequences (legend Figure 1), wherein the spacer comprises an IgG4 fragment (page 825; col. 2). 
Regarding claims 176-177,  De Oliveira  teaches  a CD4  transmembrane (TM) sequence linking the extracellular component to an intracellular component.
Regarding claim 178, the combined teachings of De Oliveira, Skerra and Zhu et al., make obvious or suggest a  chimeric molecule consists essentially from amino-terminus to carboxyterminus of: (i) a tag cassette adjacent to a linker sequence comprising a (GlyxSery)n (ii) a spacer and (iii) a hydrophobic portion sequence, e.g., CD4TM, as illustrated in the following drawing:

    PNG
    media_image3.png
    231
    413
    media_image3.png
    Greyscale

 Regarding claims 179 and 180, De Oliveira discloses a human antibody hinge region N- terminal to the Fc domain and a CD4 transmembrane domain.   

References made of record in a PTO-892 Form to complete the record
Stemberger et al., 2012; PLoS ONE pp. 1-11.
Conclusion
Claims 170-171 and 173-180 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633